DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomiyama (JP2009-235979).
	With respect to claim 1, Tomiyaya teaches a soundproof member (Figures 1-3) mounted on a driving device (4) including a rotating body (rotating shaft unlabeled but clearly seen in Figures 1-2 extending from motor #4), 5the soundproof member (2/3) comprising: an elastic member (2) comprising a base material made of a resin or an elastomer and a magnetic filler ([0032]) that is linked and aligned in one direction in the base material ([0038], [0041]); and a mass (3) that is disposed on a surface that extends in a rotation axis direction of the rotating body (unlabeled shaft of motor #4 seen in Figures 1-2) with the elastic member (2) therebetween, and the mass (3) is supported by the 10elastic member (2).
	With respect to claim 2, Tomiyaya teaches wherein, when the rotation axis direction of the rotating body in the driving device (4) is defined as an X direction, and in two directions orthogonal to the X direction, a 15horizontal direction is defined as a Y direction, and a vertical direction is defined as a Z direction (X, Y and Z directions clearly seen, and in the same way as Applicant’s), the mass (3) is disposed on an X-Z plane or an X-Y plane of the driving device (4) with the elastic member (2) therebetween.  
	With respect to claim 5, Tomiyaya teaches 10wherein the magnetic filler contained in the elastic member (2) is linked and aligned in the Y direction [0038], [0041]).  
	With respect to claim 6, Tomiyaya teaches further comprising: a cover member (defined by engine room of vehicle housing the device – [0069]) that covers the elastic member (2) and the mass (3).  
	With respect to claim 10, Tomiyaya teaches further comprising a cover member (defined by engine room of vehicle housing the device – [0069]) that covers the elastic member (2) and the mass (3).
	With respect to claim 13, Tomiyaya teaches further comprising a cover member (defined by engine room of vehicle housing the device – [0069]) that covers the elastic member (2) and the mass (3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyama (JP2009-235979).
	With respect to claim 4, Tomiyama is relied upon for the reasons and disclosures set forth above.  Tomiyama further teaches wherein vibration damping unspecified frequencies of the driving device in the Y direction and the Z direction.  Tomiyama fails to explicitly teach wherein vibration damping frequencies of the driving device in the Y direction and the Z direction are 500 Hz or less.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein vibration damping frequencies of the driving device in the Y direction and the Z direction are 500 Hz or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to claim 9, Tomiyaya teaches 10wherein the magnetic filler contained in the elastic member (2) is linked and aligned in the Y direction [0038], [0041]).  
	With respect to claim 12, Tomiyaya teaches further comprising: a cover member (defined by engine room of vehicle housing the device – [0069]) that covers the elastic member (2) and the mass (3).  

Allowable Subject Matter
Claims 3, 7-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to soundproof member are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837